DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant elected Group I, and the following species elections: an enzyme domain is theASS-1 domain of comprises SEQ ID NO:1, the GD2 binding motif for the target binding moiety (comprises SEQ ID NO: 3), and the CD3 kappa signaling region for the intracellular signaling domain (comprises SEQ ID NO: 11 or 40). Claims 11-13, 32, 36, 38-39, 46-48, 50-51, 22, 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claims 1-4, 16-17, 21, 24, 25, 26, 27, 30, 43 and 52 are present for examination.

 Priority
	Acknowledgement is made for this application which is a 371 national stage application of PCT/GB2018/053771, and claims the benefit of U.S. Provisional Application No. 60/955,684 filed 12/24/2018 and foreign application GB1721833 filed on 12/22/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/31/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 16-17, 21, 24, 25, 26, 27, 30, 43 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4, 16-17, 21, 24, 25, 26, 27, 30, 43 and 52 are drawn to a genus of fusion target-binding proteins comprising a target binding moiety, an intracellular signaling region and a domain that promotes synthesis of arginine or an arginine precursor or a cell or pharmaceutical composition comprising the same. Claims 1-3, 16, 21, 24, 26, 30, 43 and 52 encompass any fusion target-binding protein comprising a target binding moiety with any structure and any intracellular binding region with any structure and any enzyme domain that promotes arginine or arginine precursor and cells comprising the same (30). Claim 4 recites the structure of one of the components of the fusion protein, namely the enzyme domain (SEQ ID NO: 1) but still encompasses a broad genus of target binding moieties and intracellular binding regions that are not defined by a corresponding structure.
Claims 43 is drawn to a pharmaceutical composition comprising the genus of fusion target-binding proteins comprising a target binding moiety, an intracellular signaling region and a domain that promotes synthesis of arginine or an arginine precursor. 
The fusion target-binding protein in defined by what it does thus by function but with no associated structure such that a structure function can be correlated. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

	However the specification does not provide description for the extremely broad genus of fusion target-binding proteins with any target binding moiety, any intracellular signaling region and any enzyme domain that promotes synthesis of arginine or an arginine precursor.  	Furthermore the specification does not teach how to make and how to use such a broad genus of fusion target binding proteins as to apprise a skilled artisan that Applicant was in possession of the broadly claimed invention. 
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

The level of skill in the art is such that one of skill would not be able to identify without further testing which of the genus of fusion target-binding proteins comprising any target moiety and any intracellular signaling region and any domain that promotes synthesis or arginine or an arginine precursor where said fusion target-binding protein can be used as a pharmaceutical composition. 
However based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed genus of fusion target-binding proteins that comprise any target moiety and any intracellular signaling region and any domain that promotes synthesis or arginine or an arginine precursor.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  43 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/075745 A1 (Lorberboum-Galski Haya et al) March 2016. 
Claims 1-3, 43 and 52 encompass a fusion target-binding protein comprising a target binding moiety, an intracellular signaling region and an enzyme domain that promotes synthesis of arginine or an arginine precursor where the enzyme domain  is ASS-1 domain. Claim 52 states that the fusion target-binding protein is a chimeric antigen receptor protein.
Note that ASS-1 is one of the enzymes in the urea cycle. 
US 2016/075745 Al teaches a fusion target binding protein comprising a target binding moiety with an intracellular signaling region and a domain that promotes the synthesis of arginine or arginine precursor. Broadly interpreted, the MTS (mitochondrial target sequence) can be considered as the target binding domain and the transactivator of transcription (TAT) component could be considered as the intracellular signaling domain. Therefore claims 1-3 were obvious at the time of the instant disclosure.
Claim 43 is obvious over claim 12 of US 2016/075745 Al which is drawn to a pharmaceutical composition with a target binding moiety, an intracellular signaling region and a domain that promotes arginine synthesis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	11/19/2022